DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/13/2022 has been entered.
Response to Amendment
Applicant’s amendments filed 01/13/2022 to claims 1, 20, and 23 have been acknowledged by the Examiner. Claims 3, 7, 9, 11, 14, 17-19, 21-22, and 24-25 have been or remain cancelled. No new claims have been added.
Thus, claims 1-2, 4-6, 8, 10, 12-13, 15-16, 20, and 23 will be further considered by the Examiner.
Response to Arguments
Applicant’s arguments, see Remarks, filed 01/13/2022, with respect to the claims have been fully considered and are persuasive.  The objections of claims 1, 20, and 23 have been withdrawn. 
Applicant’s amendments and prior art arguments regarding the incorporation of dependent claim 9 into independent claims 1, 20, and 23 overcomes the current 103 rejection of the respective claims- the rejections are therefore withdrawn. The prior art rejections of the dependent claims are also withdrawn due to their dependency off of allowable independent claims 1, 20, and 23.
Allowable Subject Matter
Claims 1-2, 4-6, 8, 10, 12-13, 15-16, 20, and 23 as presented in the claims filed on 01/13/2022 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is allowed because the closest prior art of record fails to disclose or reasonably teach the invention of claim 1. The closest prior art of record is the combination of Meier (US 20090078270 A1) and Harrington (US 5954715 A). The combination of Meier as modified by Harrington is silent regarding the limitation of “the diameter of said narrowing section is in a range of 0.05-0.30 mm in diameter”, wherein this limitation as incorporated into the independent claim is considered critical to the placement and function of the device within the vas deferens. Claims 2, 4-6, 8, 10, 12-13, and 15-16 are allowed due to their dependency off of allowed claim 1.
Claim 20 is allowed because the closest prior art of record fails to disclose or reasonably teach the invention of claim 20. The closest prior art of record is the combination of Jimenez (EP 2404580 A1) and Harrington (US 5954715 A). The combination of Jimenez as modified by Harrington is silent regarding the limitation of “the diameter of said narrowing section is in a range of 0.05-0.30 mm in diameter”, wherein this limitation as incorporated into the independent claim is considered critical to the placement and function of the device within the vas deferens. 
Claim 23 is allowed because the closest prior art of record fails to disclose or reasonably teach the invention of claim 23. The closest prior art of record is the combination of Bergheim (US 20160089255 A1), Thorsgard (US 4682592 A), and Meier (US 20090078270 A1). The combination of Bergheim as modified by Thorsgard and Meier is silent regarding the limitation of “the diameter of said narrowing section is in a range of 0.05-0.30 mm in diameter”, wherein this limitation as incorporated into the independent claim is considered critical to the placement and function of the device within the vas deferens. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRISHA TALAPATRA whose telephone number is (571)270-7289. The examiner can normally be reached Mon-Fri 9am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on (571)270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/KERI J NELSON/Primary Examiner, Art Unit 3786